DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 26 March 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 September 2020 was filed after the mailing date of this present application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 5, 7-10, 14, 16-20, and 22-25 are objected to because of the following informalities:  
Claim 1, lines 5, 5-6, 7, 8, 9, and 12, “energy storage modules”, should be --multiple energy storage modules--.
Claim 5, line 2, “energy storage modules”, should be --multiple energy storage modules--.
Claim 7, lines 2 and 3, “energy storage modules”, should be --multiple energy storage modules--.

Claim 9, line 5, “energy storage modules”, should be --multiple energy storage modules--.
Claim 10, lines 2-3, “energy storage modules”, should be --multiple energy storage modules--.
Claim 14, line 4, “energy storage modules”, should be --multiple energy storage modules--.
Claim 16, lines 4, 6, 9-10, and 11-12, “energy storage modules”, should be --multiple energy storage modules--.
Claim 17, lines 2 and 2-3, “energy storage modules”, should be --multiple energy storage modules--.
Claim 18, lines 4, 6, and 7, “energy storage modules”, should be --multiple energy storage modules--.
Claim 19, lines 1-2, “energy storage modules”, should be --multiple energy storage modules--.
Claim 20, lines 1-2, “energy storage modules”, should be --multiple energy storage modules--.
Claim 22, lines 2-3, “energy storage modules”, should be --multiple energy storage modules--.
Claim 23, lines 1-2, “energy storage modules”, should be --multiple energy storage modules--.

Claim 25, lines 1-2, “energy storage modules”, should be --multiple energy storage modules--. 
Appropriate correction is required.

Response to Arguments
Applicant’s arguments pages 11 and 12, submitted 26, March 2021 with respect to Claims 1, 16, and 18 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kuznetsov US 2016/0336928 (Kuznetsov I), in view of Orban et al. US 2019/0115758.
Regarding Claims 1 and 16, Kuznetsov I teaches a power transfer system comprising: 

multiple energy storage modules (1st module-1402, 1408, & energy storage battery; and 2nd module-1404, 1432, & energy storage battery, fig. 14) operatively coupled in series to the power source (1st module is connected in series to AC to DC converter (A), connected to turbine generators; and 2nd module is connected in series to AC to DC converter (B), connected to turbine generators); 
wherein the energy storage modules are configured to receive constant-current DC input from the power source (via AC to DC converter, fig. 14); 
wherein the energy storage modules are hybrid energy storage modules each with an electrical-machine-inertial energy store (1408, fig. 14 and 1432, fig. 14) and an electro-chemical energy store (energy storage battery connected to LVDC BUS 1 and LVDC BUS 2, fig. 14); and 
wherein the energy storage modules are configured to provide both constant- current and constant-voltage output (refer to [0053]), either sequentially or simultaneously (simultaneously, refer to [0141]), drawing on energy from the power source and the electrical machine-inertial energy store and the electro-chemical energy store.  Kuznetsov however is silent regarding an output electric power from one of the energy storage modules passes through a rectifier and a DC-to-AC converter to provide variable-frequency polyphase AC input to another of the energy storage modules.
Orban teaches an output electric power from one of the energy storage modules (632, fig. 6) passes through a rectifier (630, fig. 6) and a DC-to-AC converter (626, fig. 6) to provide variable-frequency polyphase AC input to another of the energy storage modules (the flywheel in which energy is stored, a rectifier, and an inverter, and electrically coupling the power recovery and regeneration system to the synchronous electrical machine may comprise: electrically coupling the flywheel to an input node of the rectifier; electrically coupling an output node of the rectifier to an input node of the inverter; and electrically coupling an output node of the inverter to the synchronous electrical machine, refer to [0222]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the arrangement as taught by Orban with the power transfer system of Kuznetsov I in order to provide power to the load.
Regarding Claim 2, the combination of Kuznetsov I and Orban teaches all of the limitations of Claim 1 and further teaches wherein the electrical-machine- inertial energy store includes a flywheel operatively coupled to a rotary induction machine (DFIM-1 &1408; and DFIM-2 and 1432, fig. 14 of Kuznetsov I).
Regarding Claim 3, the combination of Kuznetsov I and Orban teaches all of the limitations of Claim 2 and further teaches wherein the electro-chemical energy store is also operatively coupled to the rotary induction machine, for providing bidirectional slip energy excitation power (DFIM-1 & energy storage battery; and DFIM-2 & energy storage battery, fig. 14 of Kuznetsov I).
Regarding Claim 4, the combination of Kuznetsov I and Orban teaches all of the limitations of Claim 2 and further teaches wherein the rotary induction machines are doubly-fed induction machines each with multiple output ports (DFIM-1, 1406, & 1412; and DFIM-2, 1420 and port adjacent, fig. 14 of Kuznetsov I).

Regarding Claim 5, the combination of Kuznetsov I and Orban teaches all of the limitations of Claim 1 and further teaches wherein at least some of the energy storage modules each allow for multiple outputs, able to provide energy to multiple devices coupled to the power transfer system (1418, 1424, 1426, fig. 14 of Kuznetsov I).
Regarding Claim 6, the combination of Kuznetsov I and Orban teaches all of the limitations of Claim 1 and further teaches wherein the power source is a combination of a power generator and an electronic regulator that provides for constant-current regulation of output power (TG1, TG2, or TG3, fig. 14 of Kuznetsov I).
Regarding Claim 7, the combination of Kuznetsov I and Orban teaches all of the limitations of Claim 1 and further teaches wherein at least one of the energy storage modules has a relatively low impedance output, and at least another of the energy storage modules has a relatively high impedance output ([0135] of Kuznetsov I).
Regarding Claim 8, the combination of Kuznetsov I and Orban teaches all of the limitations of Claim 1 and further teaches comprising: a transmission line (main pulsed DC Bus, fig. 14 of Kuznetsov I) connecting the energy storage modules in series; and one or more bypass switches that allow selective bypass of one of the energy storage modules (1416, fig. 14 and refer to [0138] and [0140] of Kuznetsov I), and that permit continuous operation of transmission lines and the power transfer system without interruption.
Regarding Claim 9, the combination of Kuznetsov I and Orban teaches all of the limitations of Claim 1 and further teaches comprising: an AC-to-DC rectifier (AC to DC converter, fig. 14 of Kuznetsov I) that changes an AC polyphase output from the power source to DC power; and a transmission line for transmitting the DC power to the 
Regarding Claim 10, the combination of Kuznetsov I and Orban teaches all of the limitations of Claim 9 and further teaches wherein the transmission line is bidirectional and is configured to receive electrical power from the energy storage modules and transfer the electrical power back to the power source, thereby to aid in reducing peak power draw from the power source (refer to [0156] of Kuznetsov I).
Regarding Claim 13, the combination of Kuznetsov I and Orban teaches all of the limitations of Claim 9 and further teaches comprising regenerative DC-to-AC converters (1410 and 1422, fig. 14 of Kuznetsov I) for converting the DC power on the transmission lines to an AC input for the energy storage modules, and for converting AC power to DC power, for transmission of the DC power on the transmission lines.
Regarding Claim 14, the combination of Kuznetsov I and Orban teaches all of the limitations of Claim 9 and further teaches comprising an AC-to-AC power converter that changes constant-voltage AC from the power source to constant-current AC for injection into an AC transmission line that feeds one or more of the energy storage modules, which are in series (1428, fig. 14 of Kuznetsov I).
Regarding Claim 15, the combination of Kuznetsov I and Orban teaches all of the limitations of Claim 14 and further teaches wherein the power transfer system is bidirectional, configured to permit energy from any one or more of the energy storage modules to be returned to the power source (refer to [0156] of Kuznetsov I).
Regarding Claim 17, the combination of Kuznetsov I and Orban teaches all of the limitations of Claim 16 and further teaches bidirectionally transferring energy from one of the energy storage modules to another of the energy storage modules (refer to 
Regarding Claim 18, Kuznetsov I teaches a power transfer system comprising: 
a power source (TG1, TG2 or TG3, fig. 14); and 
multiple energy storage modules (1st module-1402, 1408, & energy storage battery; and 2nd module-1404, 1432, & energy storage battery, fig. 14) operatively coupled in series to the power source (1st module is connected in series to AC to DC converter (A), connected to turbine generators; and 2nd module is connected in series to AC to DC converter (B), connected to turbine generators); 
wherein the energy storage modules each include a master doubly-fed induction machine (DFIM) (1402, fig. 14), and a pilot DFIM (1404, fig. 14) operatively coupled together (1418 and 1424, fig. 14 of Kuznetsov I), and respective flywheels operatively coupled to the master DFIM (1408, fig. 14 of Kuznetsov I) and the pilot DFIM (1432, fig. 14).  Kuznetsov however is silent regarding an output electric power from one of the energy storage modules passes through a rectifier and a DC-to-AC converter to provide variable-frequency polyphase AC input to another of the energy storage modules.
Orban teaches an output electric power from one of the energy storage modules (632, fig. 6) passes through a rectifier (630, fig. 6) and a DC-to-AC converter (626, fig. 6) to provide variable-frequency polyphase AC input to another of the energy storage modules (the flywheel in which energy is stored, a rectifier, and an inverter, and electrically coupling the power recovery and regeneration system to the synchronous electrical machine may comprise: electrically coupling the flywheel to an input node of the rectifier; electrically coupling an output node of the rectifier to an input node of the inverter; and electrically coupling an output node of the inverter to the synchronous electrical machine, refer to [0222]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the arrangement as taught by Orban with the power transfer system of Kuznetsov I in order to provide power to the load.
Regarding Claim 19, the combination of Kuznetsov I and Orban teaches all of the limitations of Claim 18 and further teaches wherein each of the energy storage modules further has an electrochemical energy storage device operatively coupled to the master DFIM and the pilot DFIM (energy storage battery connected to LVDC BUS 1 and LVDC BUS 2, fig. 14 of Kuznetsov I).
Regarding Claim 21, the combination of Kuznetsov I and Orban teaches all of the limitations of Claim 16 and further teaches wherein the pilot DFIMs have rotor polyphase windings that provide input power to stator windings of respective of the master DFIMs, and provides an amplification of power (1420 and additional winding, fig. 14 of Kuznetsov I).
Regarding Claim 22, the combination of Kuznetsov I and Orban teaches all of the limitations of Claim 21 and further teaches wherein output from the stator windings of the master DFIMs is sent to rectifiers of respective of the energy storage modules (1410 & 1430, and 1422, fig. 14 of Kuznetsov I), wherein power and energy are delivered to an array of pulse-forming networks feeding a load circuit.
Regarding Claims 23-25.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kuznetsov US 2016/0336928 (Kuznetsov I), in view of Orban et al. US 2019/0115758, and in further view of Schempf et al. US 6,454,011.
Regarding Claim 11, the combination of Kuznetsov I and Orban teaches all of the limitations of Claim 9 however is silent wherein the transmission line is at least 500m long.
Schempf teaches wherein the transmission line is at least 500m long (power cables maybe up to about 10 km, refer to col. 1, lines 27-31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the transmission line as taught by Schempf with the power transfer system of the combination of Kuznetsov I and Orban in order to provide power to the load.
Regarding Claim 12, Kuznetsov I teaches all of the limitations of Claim 9 however is silent wherein the transmission line is at least partially underwater.
Schempf teaches wherein the transmission line is at least partially underwater (fig. 5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the transmission line as taught by Schempf with the power transfer system of the combination of Kuznetsov I and Orban in in order to provide power to the load.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kuznetsov US 2016/0336928 (Kuznetsov I), in view of Orban et al. US 2019/0115758, and in .
Regarding Claim 20, the combination of Kuznetsov I and Orban teaches all of the limitations of Claim 18, however is silent wherein each of the energy storage modules has an ultracapacitor energy storage device operatively coupled to the master DFIM and the pilot DFIM.
Kuznetsov II teaches wherein each of the energy storage modules has an ultracapacitor energy storage device operatively coupled to the master DFIM and the pilot DFIM (635, fig. 6A and refer to [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the ultracapacitor energy storage device as taught by Kuznetsov II with the power transfer system of the combination of Kuznetsov I and Orban in in order to provide an additional power source to power to the load.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836                                                                                                                                                                                                        5 May 2021

/DANIEL KESSIE/Primary Examiner, Art Unit 2836